EXHIBIT 10.1
SEPARATION AGREEMENT AND GENERAL RELEASE
     This Separation Agreement and General Release (hereinafter, “Separation
Agreement”) is made and entered into by and between Lawrence A. Denton
(“Denton”), on the one hand, and Dura Automotive Systems, Inc. and all of its
subsidiaries, related entities and affiliates (collectively referred to as
“Dura” and/or “Company”), on the other hand.
RECITALS
     A. Dura employed Denton as its Chief Executive Officer pursuant to a Letter
Agreement dated December 23, 2002 (“Letter Agreement”), and amended May 8, 2008
(“Letter Agreement Amendment”).
     B. Dura and Denton entered into a Change of Control Agreement dated
June 16, 2004 (“Change of Control Agreement”), and amended May 8, 2008 (“Change
of Control Amendment”).
     C. Dura established the 2003 Supplemental Executive Retirement Plan, which
was amended on and as of January 15, 2003 and further amended on May 8, 2008
(“2003 SERP”) which Plan covered Denton.
     On July 15, 2008, Denton’s employment at Dura as its CEO (as well as an
Officer and Director in all capacities) ended, and his employment in any
capacity with Dura will end on December 31, 2008. Dura acknowledges that Denton
was not terminated for gross misconduct (as that term is used in the Letter
Agreement) or Cause (as that term is used in the 2003 SERP), and was unrelated
to either a Sale of the Company (as that term is defined in the Letter Agreement
Amendment) or a Change of Control (as that term is defined in the Change of
Control Agreement), nor in contemplation of a Change of Control (as that term is
defined in the Change of Control Agreement).

 



--------------------------------------------------------------------------------



 



     D. Denton is entitled to certain compensation, benefits and severance
payments in connection with his termination of employment with Dura, and Denton
is subject to certain non-competition, confidentiality and other restrictions;
all of these entitlements and restrictions are solely as provided in this
Separation Agreement.
     E. Denton and Dura desire to enter into this Seperation Agreement to settle
fully and finally all differences between them, including those arising in any
way out of Denton’s employment with Dura and the cessation thereof, including
releases of claims against each other as set forth in this Separation Agreement.
     F. On July 16, 2008, Denton and Dura entered into a signed, written term
sheet (“Term Sheet”) regarding Denton’s separation from Dura, which term sheet
called for the parties to reduce the terms to this formal Separation Agreement.
     NOW, THEREFORE, in consideration of the premises and promises herein
contained, IT IS AGREED AS FOLLOWS:
AGREEMENT
     1. No Admission of Liability: It is agreed that this Agreement is not to be
construed in any way as an admission of any liability whatsoever by the Released
Parties or Denton, and that any such liability has been expressly denied.
     2. Transition Date/Separation Date: Dura and Denton agree that Denton’s
employment at Dura as its CEO ended by July 15, 2008 (“Transition Date”), and
Denton has transitioned to a consulting role within the Company which role shall
continue until December 31, 2008 (“Separation Date”). As of the Separation Date,
Denton will cease to be employed by the Company. His cessation of employment
will be characterized as

Page 2 of 15



--------------------------------------------------------------------------------



 



a voluntary resignation. In conjunction with Denton’s transition, Denton has
resigned his membership on Dura’s Board of Directors, as well as being a
Director or Officer of any and all Dura entities/subsidiaries, and by signing
this Separation Agreement hereby reiterates those resignations.
     3. Consulting Position: Denton will continue as an employee consultant to
Dura, and will continue to be paid his current monthly rate of base salary
(annualized at a gross amount of $844,000.00 inclusive of flex pay) and to
receive all employee benefits and executive perquisites (including flex pay),
from the Transition Date through and including the Separation Date (the
Transition Date through and including the Separation Date hereinafter being
referenced as the “Consulting Period”). As a consultant during the Consulting
Period, Denton will perform such duties as reasonably directed by Dura’s Board
of Directors in its sole discretion; provided, however, Denton shall not be
prohibited from obtaining new employment during the Consulting Period as long as
it does not unreasonably prevent him from performing his duties as a consultant
to Dura. During the Consulting Period, Denton agrees to reasonably cooperate
with the Company and its Board of Directors. During the Consulting Period,
Denton shall be permitted to maintain his current home offices and Dura shall
continue to support such offices with its current level of office equipment,
email address and access, and technology support, including secretarial
assistance; provided, however, that if Denton obtains new employment during the
Consulting Period, then Dura’s obligations to support such offices with its
current level of office equipment, email address and access, and technology
support, including secretarial assistance, shall immediately cease, and it shall
be Dura’s sole option whether or not to continue such (with the understanding
that if Dura does not so continue, then Denton will not be required to

Page 3 of 15



--------------------------------------------------------------------------------



 



perform consulting services that would require the use of such home equipment or
services). At the Separation Date, Denton shall be entitled to retain any home
office equipment at his discretion. As soon as practicable after the Transition
Date, Denton shall return to Dura the two (2) Company-provided computers/laptops
in his possession (the computers/laptops in his home offices in Birmingham, MI
and Aspen, CO), and Dura shall contemporaneously provide Denton with two (2)
equivalent computers/laptops.
     4. Bonus: Dura will pay Denton a one-time bonus in the gross amount of
$800,000.00 for having led the Company out of bankruptcy. This bonus will be
paid on the next regularly scheduled Company pay date following the Transition
Date.
     5. Benefits: Upon the Separation Date, Dura will pay Denton all vested
accrued employee benefits as of the Separation Date in accordance with their
terms and conditions, including but not limited to his vested account balance
under the Company’s 401K Plan and his vested accrued pension benefit under the
Company’s qualified defined benefit plan. Denton shall retain the right to
convert any Company-owned life insurance as of the Separation Date.
     6. SERP: In consideration for Denton’s compliance with the conditions under
Section 2.8 of the SERP (including the modified non-competition and
non-solicitation restrictions), as well as the terms of this Separation
Agreement, Denton will receive his vested accrued benefits under the 2003 SERP,
in accordance with its terms and conditions, except as modified herein. Such
benefits will be payable as a single life annuity (with 10 years certain)
commencing on January 1, 2009. Notwithstanding the foregoing, such annuity
payments will be delayed for a period not to exceed six months and one day;
provided, such delayed payments shall be payable in a lump sum

Page 4 of 15



--------------------------------------------------------------------------------



 



payment immediately following the period of delay (which is July 2, 2009), and
the remaining annuity payments shall continue to be paid on their original
annuity payment schedule. In the event of a change in the ownership or effective
control of the Company, or a change in the ownership of a substantial portion of
the assets of the Company, which qualifies as a “change in control event” as
described in Treasury Regulation Section 1.409A-3(i)(5), the lump sum present
value (calculated using the actuarial factors specified in the 2003 SERP for
lump sum calculations) of Denton’s remaining unpaid vested accrued benefits
under the 2003 SERP shall be paid to Denton in a lump sum on the date of such
change in control event.
     7. Severance Pay: Denton will receive a gross amount of $1,688,000.00
(twenty-four (24) months of base salary, at his current monthly rate of base
salary, inclusive of flex pay) as severance pay. Of that amount, the gross
amount of $626,667 will be payable in a lump sum on January 2, 2009, and the
remainder will be payable in a lump sum on July 2, 2009.
     8. Company Car: Dura will convey title to Denton’s company car to Denton on
January 1, 2009, without charge.
     9. Continuation of Group Health Plan Coverage: Denton will be eligible for
COBRA group health plan continuation coverage as of January 1, 2009 for himself
and his eligible covered dependents at the same coverage options then available
to other active executive employees at the same group health plan coverage cost
as other active executive employees for a period of up to (but not more than)
18 months.
     10. Attorneys’ Fees: Dura will reimburse Denton his reasonable attorneys’
fees in connection with advice and counseling regarding the Term Sheet and this
Separation Agreement. In addition, to the extent that Dura breaches the terms of
this

Page 5 of 15



--------------------------------------------------------------------------------



 



Separation Agreement, then it will reimburse Denton his attorneys’ fees incurred
in connection with the enforcement thereof.
     11. Full Payment and Taxes: All payments required to be made by Dura
hereunder shall be subject to any and all applicable withholdings, including any
withholdings for any related federal, state or local taxes. Denton acknowledges
that he shall be responsible for any and all income taxes or other taxes
incurred by him as a result of his receipt of any payments from Dura pursuant to
the terms of this Separation Agreement.
     12. D&O Coverage: Prior to the Separation Date, Denton will remain covered
by Dura’s current D&O insurance policy in accordance with its terms. Following
the Separation Date and for a period of not less than six (6) years thereafter,
Denton will remain covered as a former director and officer under Dura’s D&O
insurance policies as in effect from time to time. If Dura terminates its D&O
insurance during the foregoing six-year period, Dura will purchase tail coverage
insuring claims involving Denton made prior to the expiration of such six-year
period. In addition, Dura shall continue to indemnify Denton pursuant to the
provisions contained in Dura’s bylaws as in effect as of the date of this
Agreement (without amendment).
     13. Non-Disparagement: Denton agrees and promises that he will not, at
anytime hereafter, disparage (in any way) the Company and/or its Board of
Directors, officers, employees, agents, and affiliates. Likewise, members of the
Company’s Board of Directors, as well as the Company’s Section 16 officers,
agree and promise that they will not disparage (in any way) Denton.
     14. Non-Competition/Non-Solicitation: During the Transition Period, and for
the consecutive twelve (12) month period immediately following the Separation
Date,

Page 6 of 15



--------------------------------------------------------------------------------



 



Denton reaffirms and agrees that he will remain subject to the terms of
Sections 4.8 of the 2003 SERP, as modified herein. Denton acknowledges that his
breach of any of the restrictive covenants contained or referenced in this
Section 14 of this Separation Agreement can cause irreparable damage to Dura for
which the remedy at law would not be adequate; accordingly, in addition to any
other remedy provided by law or in equity, the Company shall be entitled to
injunctive relief restraining Denton from any actual or threatened violation of
this section or to any other appropriate decree of specific performance. Denton
acknowledges and agrees that the scope described above is necessary and
reasonable in order to protect Dura in the conduct of its business and that, if
Denton becomes employed by another employer operating a business directly
competitive with Dura within the restricted period, he shall be required to
disclose the existence of this Section 14 of this Separation Agreement to such
employer and Denton hereby consents to and gives permission to Dura to disclose
the existence of this Section 14 of this Separation Agreement to such employer.
Notwithstanding the foregoing, Denton may serve as a member of the Board of
Directors of any company, and such service shall not be deemed to be a violation
of this Section 14 of this Separation Agreement. For purposes of clarification,
Denton and Dura, solely for purposes of the restrictive covenants referenced in
this Section 14 of the Separation Agreement (and for purposes of the SERP),
hereby agree that the term “directly competitive” as used in Section 4.8(a) of
the 2003 SERP means a business with a primary product line similar to a primary
product line of Dura (including, but not limited to, shifters, cables,
structural doors, and encapsulated glass).
     15. Denton’s Release of Dura: Denton hereby irrevocably and unconditionally
releases, acquits and forever discharges Dura, its current and former
subsidiaries,

Page 7 of 15



--------------------------------------------------------------------------------



 



parent companies, affiliates, divisions, successors, predecessors, related
entities, assigns, and all of its and their owners, stockholders, partners,
directors, officers, employees, agents, representatives, attorneys and all
persons acting by, through, under or in concert with any of them (collectively
“Released Parties”), from any and all charges, complaints, claims, liabilities,
obligations, promises, agreements, damages, actions, causes of action, suits,
rights, demands, costs, losses, debts and expenses (including attorneys’ fees
and costs) actually incurred of any nature whatsoever, known or unknown,
suspected or unsuspected (“Claim” or “Claims”) which Denton now has, owns or
holds, or claims to have, own or hold, or which Denton at any time heretofore
had, owned or held, or claimed to have had, owned or held, or which Denton at
any time hereafter may have, own or hold, or claim to have, own or hold, against
any of the Released Parties relating to any event, act or omission that has
occurred as of the date of this Separation Agreement. Without limitation, this
release specifically applies to any Claims Denton may have with respect to
payments and benefits pursuant to the Term Sheet, the Letter Agreement, the
Letter Agreement Amendment, the 2003 SERP (as modified herein), the Change of
Control Agreement, or the Change of Control Amendment. Denton agrees that, as a
condition of this Separation Agreement, he will reiterate and re-execute his
full release of Claims by signing a document in the form of Exhibit A hereto
upon the Separation Date.
     16. OWBPA/ADEA: Denton specifically waives and releases all rights, claims,
including claims for attorneys’ fees, demands and causes of action under the Age
Discrimination in Employment Act of 1967 (“ADEA”), as amended; Title VII of the
Civil Rights Act of 1964, as amended; the Employee Retirement Income Security
Act of 1974, as amended (but excluding claims relating to benefits that have not
been paid as

Page 8 of 15



--------------------------------------------------------------------------------



 



of the date hereof, including but not limited to Denton’s 401(k) account,
pension benefit, SERP benefits and COBRA continuation coverage rights); the
Rehabilitation Act of 1973, as amended; the Workers Adjustment Retraining and
Notification Act; the Older Workers Benefit Protection Act; the Americans with
Disabilities Act; and any comparable federal, state, or local laws, concerning
Denton’s relationship and association with any of the Released Parties and the
creation and termination of such relationship. Denton acknowledges and
understands that the release of claims under the ADEA is subject to special
waiver protection under 29 U.S.C. § 626(f). In accordance with that section,
Denton specifically agrees he is knowingly and voluntarily releasing and waiving
any right or claims of discrimination under the ADEA. In particular, he
acknowledges and understands the following: (i) he is not waiving rights or
claims for age discrimination under the ADEA that may arise after the date he
signs this Separation Agreement; (ii) he is not waiving his right to file a
complaint or charge with the Equal Employment Opportunity Commission (“EEOC”) or
participate in any investigation or proceeding conducted by the EEOC; (iii) he
is waiving rights or claims for age discrimination under the ADEA in exchange
for the payments and benefits described herein, which are in addition to
anything of value to which he otherwise is entitled; (iv) he has been advised to
consult with an attorney of his choice before signing this Separation Agreement,
and that he has freely and voluntarily entered into this Separation Agreement
without any threat, coercion, or intimidation by any person; (v) he has been
given the opportunity to take at least twenty-one (21) days to consider whether
to sign this Separation Agreement, although he is not required to wait
twenty-one (21) days; and (vi) he will have seven (7) days after the date he
signs this Separation Agreement within which to revoke it, and the Separation
Agreement shall

Page 9 of 15



--------------------------------------------------------------------------------



 



not become effective or enforceable as to any party until that revocation period
has expired without Denton having revoked (the “Effective Date”). Any such
revocation shall be in writing and shall be sent and received by facsimile to
Theresa L. Skotak, Chief Administrative Officer, facsimile (248) 299-7504.
     17. No Assignment: Denton represents that he has not heretofore assigned or
transferred, or purported to assign or transfer, to any person or entity, any
Claim or any portion thereof, or interest therein, and agrees to indemnify,
defend and hold Released Parties harmless from and against any and all Claims,
based on or arising out of any such assignment or transfer, or purported
assignment or transfer of any Claims or any portion thereof or interest therein.
     18. No Reliance: Denton represents and acknowledges that in executing this
Agreement he does not rely and has not relied upon any representation or
statement not set forth herein made by any of the Released Parties or by any of
the Released Parties’ agents, representatives, or attorneys with regard to the
subject matter, basis or effect of this Separation Agreement or otherwise.
     19. Binding on Heirs: This Agreement shall be binding upon Denton and upon
his respective heirs, administrators, representatives, executors, successors and
assigns, and shall inure to the benefit of Released Parties and each of them,
and to their heirs, administrators, representatives, executors, successors and
assigns.
     20. No Pending Claims: Denton represents that he has not filed any
complaints, charges or lawsuits against Dura, or against (a) any current or
former officers, directors or employees of Dura, (b) any current or former
affiliate or related entity of Dura (including subsidiaries and divisions), or
(c) the current or former officers, directors and employees of said affiliates
or related entities (including subsidiaries and

Page 10 of 15



--------------------------------------------------------------------------------



 



divisions); that, to the fullest extent permitted by law, he will not file any
lawsuit or claim against any of these entities or persons at any time hereafter
for any event occurring prior to the date of this Separation Agreement, and that
if any court assumes jurisdiction of any lawsuit or claim against any of these
entities or persons on behalf of Denton, he will request that the matter be
dismissed with prejudice and hereby forever assigns any and all rights of
recovery over to Dura.
     21. No Re-Employment: Denton expressly waives and relinquishes any and all
rights to re-employment following the Separation Date by Dura or any of its
subsidiaries or affiliated entities.
     22. Dura’s Release of Denton: Dura (including any affiliate, subsidiaries,
divisions, successors, predecessors, and assigns) hereby irrevocably and
unconditionally releases, acquits and forever discharges Denton (including his
heirs, executors, administrators, personal representatives, assigns, and legal
representatives) from any and all charges, complaints, claims, liabilities,
obligations, promises, agreements, damages, actions, causes of action, suits,
rights, demands, costs, losses, debts and expenses (including attorneys’ fees
and costs) actually incurred of any nature whatsoever, known or unknown,
suspected or unsuspected (“Claim” or “Claims”) which Dura now has, owns or
holds, or claims to have, own or hold, or which Dura at any time heretofore had,
owned or held, or claimed to have had, owned or held, or which Dura at any time
hereafter may have, own or hold, or claim to have, own or hold, against Denton
relating to any event, act or omission that has occurred as of the date of this
Separation Agreement. Notwithstanding the foregoing, expressly excluded from
Dura’s release of Denton are any and all criminal acts and fraud. Dura agrees
that, as a

Page 11 of 15



--------------------------------------------------------------------------------



 



condition of this Separation Agreement, it will reiterate and re-execute its
full release of Claims by signing a document in the form of Exhibit A hereto
upon the Separation Date.
     23. Headings: The headings in this Separation Agreement are inserted for
convenience only and are not to be considered a construction of the provisions
hereof.
     24. Execution of Agreement. This Separation Agreement may be executed in
several counterparts, each of which shall be considered an original, but which
when taken together, shall constitute one agreement.
     25. Code Section 409A:
          (a) General. The parties intend that this Separation Agreement comply
with Section 409A of the Internal Revenue Code of 1986, as amended (the “Code”),
and the guidance and Treasury regulations issued thereunder (“Section 409A”), to
the extent applicable thereto.
          (b) Distributions on Account of Separation from Service. If and to the
extent required to comply with Section 409A, no payment or benefit required to
be paid under this Separation Agreement on account of termination of Denton’s
employment shall be made unless and until Denton incurs a “separation from
service”, within the meaning of Section 409A.
          (c) Change in Time and Form of Payment. This Separation Agreement
shall be considered an election and amendment pursuant to Notice 2005-1,
Q&A-19(c), as modified by section XI.C of the preamble to the Proposed Treasury
Regulations under Code Section 409A, as further modified by Section 3.02 of
Notice 2007-86, to change the time and form of payment of amounts subject to
Section 409A that are payable under the Letter Agreement, the Letter Agreement
Amendment or the 2003

Page 12 of 15



--------------------------------------------------------------------------------



 



SERP, to the extent necessary to do so; provided, this election and amendment
shall apply only to amounts that would not otherwise be payable in 2008 and may
not cause an amount to be paid in 2008 that would not otherwise be payable in
2008.
          (d) Treatment of Each Installment as a Separate Payment. For purposes
of applying the provisions of Section 409A, each separately identified amount to
which Denton is entitled under the Letter Agreement, the Letter Agreement
Amendment, the 2003 SERP or this Separation Agreement shall be treated as a
separate payment. In addition, to the extent permissible under Section 409A, any
series of installment payments under the Letter Agreement or the Letter
Agreement Amendment shall be treated as a right to a series of separate
payments.
          (e) Reimbursements and In-Kind Benefits.
     (i) Any reimbursements by Dura to Denton of any eligible expenses pursuant
to Section 3, 5, or 10 of this Separation Agreement (“Reimbursements”) shall be
made promptly and, in any event, by March 15 of the taxable year of Denton
following the taxable year in which the expense was incurred.
     (ii) The amount of any Reimbursements and the value of any in-kind benefits
to be provided to Denton under this Separation Agreement during any taxable year
of Denton shall not affect the expenses eligible for reimbursement, or in-kind
benefits to be provided, in any other taxable year of Denton, except for any
limit on the amount of expenses that may be reimbursed under an arrangement
described in Code Section 105(b).
     (iii) The right to Reimbursements, or in-kind benefits, shall not be
subject to liquidation or exchange for another benefit.
     26. Voluntary Agreement: Denton represents and agrees that he fully
understands his right to discuss all aspects of this Separation Agreement with
his private attorney, that he has carefully read and fully understands all of
the provisions of

Page 13 of 15



--------------------------------------------------------------------------------



 



this Separation Agreement, and that he is voluntarily entering into this
Separation Agreement.
     27. Governing Law and Forum; Miscellaneous: This Separation Agreement is
made and entered into in the State of Michigan and shall in all respects be
interpreted, adjudicated, enforced and governed in and under the laws of the
State of Michigan; Denton and Dura waive any challenges to personal jurisdiction
regarding the enforcement of this Separation Agreement within the State of
Michigan. The language of all parts of this Separation Agreement shall in all
cases be construed as a whole, according to its fair meaning, and not strictly
for or against any of the parties. It is agreed that this Separation Agreement
shall be construed with the understanding that both parties were responsible for
drafting it.
     28. Survival: Should any of the provisions of this Separation Agreement be
declared or be determined to be illegal or invalid, the validity of the
remaining parts, terms or provisions shall not be affected thereby and said
illegal or invalid part, term or provision shall be deemed not to be a part of
this Separation Agreement.
     29. Entire Agreement; No Amendment: This Separation Agreement sets forth
the entire agreement between the parties hereto and supersedes all prior or
contemporaneous discussions, communications or agreements, expressed or implied,
written or oral, by or between the parties. Except as otherwise stated in this
Separation Agreement, this Separation Agreement without limitation supersedes,
ends, and forever terminates any and all rights or obligations under any of the
following and all of the following cease immediately to be of any effect: the
Letter Agreement, the Letter Agreement Amendment, the Change of Control
Agreement, the Change of Control Amendment; and the Term Sheet. This Separation
Agreement may not be modified or

Page 14 of 15



--------------------------------------------------------------------------------



 



amended except in a writing signed by all the parties. Any waiver of one or more
provisions of this Separation Agreement shall not constitute a waiver of any of
the remaining provisions hereto.
     PLEASE READ CAREFULLY. THIS SEPARATION AGREEMENT AND GENERAL RELEASE
INCLUDES A RELEASE OF ALL KNOWN OR UNKNOWN CLAIMS.
     Executed at                     , Michigan this       day of August, 2008.

                  /s/ Lawrence A. Denton      LAWRENCE A. DENTON           

     Executed at Rochester Hills, Michigan this       day of August, 2008.

            DURA AUTOMOTIVE SYSTEMS, INC.
      By:   /s/ Theresa L. Skotak       THERESA L. SKOTAK        CHIEF
ADMINISTRATIVE OFFICER   

Page 15 of 15



--------------------------------------------------------------------------------



 



         

Exhibit A
     Dura and Denton hereby reiterate and renew their respective releases
against each other contained in the Separation Agreement (including all rights
stated therein under the ADEA/OWBPA) through the date of signature on this
Exhibit A (except that Dura’s release of Denton continues to expressly exempt
any and all criminal acts and fraud).
     HEREBY RECONFIRMED AND AGREED:
     Executed at                     , Michigan this       day of
                    , 2008.

                        LAWRENCE A. DENTON           

     Executed at                     , Michigan this       day of
                    , 2008.

            DURA AUTOMOTIVE SYSTEMS, INC.
      By:           THERESA L. SKOTAK        CHIEF ADMINISTRATIVE OFFICER     

